Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority based on 14916185 dated 03/03/2016 is acknowledged.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: circular element are each provided with a one-way valve in claim 8.

Claims 10-12, and 17 are withdrawn from further consideration as applicant made the election of species of Group 1 of Set I directed to the vent tube structure in figs.  3-4C, and Group a of set II, directed to the vent structure in figs 2A-2B.  
Note that applicant traverses that (a) the groups are not mutually exclusive, and (a) there is no reason for grouping of patentably distinct species, and (c) there is no burden on search and/or examination. 
Regarding the groups are not mutually exclusive, it is unclear whether applicant is asserting the groups are not mutually exclusive.  Note that if one group are found unpatentable, the other groups will be likewise be unpatentable based on applicant’s assertions that the groups are not mutually exclusive.  In this case, the valve structures in 2A and 2B are totally different than that of the nipple structure in fig. 2C.  The valve in 2A and 2B are inside the tube while the valve and the connection structure 74/75 are outside of the tube.  

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Regarding the burden of search note the additional species on the valve in fig. 2C-2D and the structure of the valve on the nipple in fig. 7-8 would impose on serious burden on search and examination: the structure of the valve on the nipple in fig. 7-8 would require complete different search on the nipple structure including a61j11/0005, a61j11/00, a61j11/002, a61j11/001, a61j11/002 which amount to ten of thousands of patents to be searched and considered during examination.  The structure of the valve in fig. 2C-2D comprises total different structure as compared to the elected species. There are numerous search for valve structures in b67d2001/0093, b67d2001/0094, a61J9/04, a61j11/001.  Since the valve are different word search for each embodiment by itself would amount to burden of search since each search result in thousands of patents to be looked at.  The drawing filed 20/12/2018 has been disapproved.  The drawing has a circular outer wall in figs. 3, 4, and 9 which is not in the original drawings.  The circular outer ring also add specificities to the disclosure including size, thickness, and location (e.g. it is greater than the vent at 31).  

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter. It is unclear what comprises the one-way valve on the circular element in claim 8.  Please identify the one-way valve on the circular element
Claims 1-5, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (20090014403) in view of Daansen (8899449). Lu teaches a bottle body 16, a fixing cover 14, a nipple 12, wherein one end of the bottle body opens and another end of the bottle body closes (at bottom), the fixing cover 14 is used to fasten the nipple with the bottle body and  the nursing bottle further comprises a ventilation component (fig. 2), wherein an interior of the bottle body exchanges air with an exterior of the bottle body through the ventilation component (at 26), an air conduit 22, wherein the air conduit has two open ends for venting, and a first opening of the air conduit is connected with the ventilation component at 30 9fig. 1)
Lu teaches a valve at 34.  Lu does not teach an elastic one-way valve set at a second opening of the air conduit and located in the interior of the air conduit, wherein the elastic one-way valve has at least one cut  thereon; and a mounting part located on the second opening of the air conduit to secure the elastic one- way valve.  Daansen teaches that it is known in the art to provide an elastic one-way valve 40/140 set at a second opening of the air conduit and located in the interior of the air conduit in fig. 21 or fig. 26, wherein the elastic one-way valve has at least one cut thereon (46); and a mounting part 234 /1260 located on the second opening of the air conduit to secure the elastic one-way valve.  It would have been obvious to one of ordinary skill in the art to provide the one-way valve on the in the interior of the air conduit and a mounting Daansen to provide an alternative valve structure for protection against contacting or bumping with the flexible valve structure.
(24)    As best seen in FIG. 2, and with continued reference to FIG. 1, the  valve head portion 42 includes one or more slits 46 forming an orifice and  defining flexible flaps 47. (with emphasis)
FIG. 21, the outlet nozzle 234 outer surface and the outlet nipple 128 inner surface include optional aligned and mating surface features as detailed above,  e.g., raised annular ribs or protrusions 148 formed on the nozzle 234 outer surface which engage complimentary annular channels or depressions 150 on the  outlet nipple surface inner surface. 

Note that the ventilation component, the air conduit, the elastic one-way valve and the mounting part are separately manufactured and connected to one another in a fixed manner to form a gas returning device located in the interior of the bottle, and the nipple is provided with no hole for venting.  
	Regarding claims 3 and 14, note the back up ring at 1223 in fig. 26 and 238 in fig. 21.
Claims 6-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Nachumi (7537128).  Lu meets all claimed limitations except for the ventilation component with the bar passing through a center.  Nachumi teaches a ventilation component comprises a circular element having at least one bar (having the air passage 107) passing through a center of the circular element and connecting two points on the circular element, the circular element is located at an opening of the bottle body and an air passage runs through the bar and a sidewall of the circular element at the two points along a length direction of the bar, and at least one hole is formed on the circular element by the bar for passing liquid (107); and the air passage is connected to the first opening of the air conduit.  It would have been obvious to one of ordinary skill in the art to provide the ventilation component with the bar passing through a .
Regarding claim 9, note the diameter of the circular element is no less than a diameter of the opening of the bottle body in fig. 1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fenn Mathew can be reached on 571-272-4978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TRI M. MAI
Examiner
Art Unit 3733

/TRI M MAI/Examiner, Art Unit 3733